      Case 3:20-cv-01237-RJD Document 1 Filed 11/13/20 Page 1 of 7 Page ID #1




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                     BENTON DIVISION


 BRANDON A. STOUT,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:20-cv-01237

 CAPITAL LINK MANAGEMENT, LLC,
                                                         DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes BRANDON A. STOUT (“Plaintiff”), by and through the undersigned

attorney, complaining as to the conduct of CAPITAL LINK MANAGEMENT, LLC

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as

the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Illinois and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Illinois.

                                              PARTIES



                                                  1
      Case 3:20-cv-01237-RJD Document 1 Filed 11/13/20 Page 2 of 7 Page ID #2




      4. Plaintiff is a consumer over-the-age of 18 residing in Williamson County, Illinois, which

is located within the Southern District of Illinois.

      5. As advertised in its website, Defendant is a third-party debt collector.1 Defendant is a

limited liability company organized under the laws of the State of New York registered at 455

Commerce Drive, Suite 7, Amherst, New York 14228. Defendant regularly collects from

consumers in the State of Illinois.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action stems from Defendant’s attempts to collect upon a consumer debt

incurred for home security services (“subject debt”) that Plaintiff allegedly owed to Vivint Smart

Home, Inc. (“Vivint”).

      8.   Upon information and belief, after Plaintiff’s purported default, the subject debt was

charged off by Vivint and eventually sold to Mountain Run Solutions, LLC (“MRS”).

      9.   Subsequently, MRS placed the subject debt with Defendant for collection purposes.

      10. Around October 2020, Plaintiff began receiving phone calls to his cellular phone, (618)

XXX-8014, from Defendant.

      11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -8014. Plaintiff is and always has been financially

responsible for the cellular phone and its services.




1
    http://www.capitallinkmanagement.com/about-us.html

                                                         2
   Case 3:20-cv-01237-RJD Document 1 Filed 11/13/20 Page 3 of 7 Page ID #3




    12. Defendant has primarily used the phone number (833) 755-8393 when placing calls to

Plaintiff’s cellular phone, but upon belief, Defendant has used other phone numbers as well.

    13. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activities.

    14. Upon answering phone calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before being connected with a live representative.

    15. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

    16. Defendant’s harassing collection campaign caused Plaintiff to demand that Defendant

cease contacting him.

    17. Despite Plaintiff’s demands, Defendant has continued to place collection calls to

Plaintiff’s cellular phone through the filing of the instant action.

    18. Plaintiff has received at least 20 phone calls from Defendant since asking it to stop calling.

    19. Moreover, Defendant has also placed call collections and sent collection text messages to

Plaintiff in which it failed to identify itself.

    20. Frustrated over Defendant’s continued conduct, Plaintiff spoke with the undersigned

 attorney regarding his rights, resulting in expenses.

    21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies unwanted collection calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the

 calls, increased usage of his telephone services, loss of cellular phone capacity, diminished




                                                   3
   Case 3:20-cv-01237-RJD Document 1 Filed 11/13/20 Page 4 of 7 Page ID #4




 cellular phone functionality, decreased battery life on his cellular phone, and diminished space

 for data storage on his cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.

    24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    25. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    26. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

    27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

        a. Violations of FDCPA §1692c(a)(1) and §1692d

    28. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(1), prohibits a debt collector from

communicating with a consumer “at any unusual time or place or a time or place known or which

should be known to be inconvenient to the consumer.” Moreover, the FDCPA, pursuant to 15

U.S.C. §1692d, prohibits a debt collector from engaging “in any conduct the natural consequence

of which is to harass, oppress, or abuse any person in connection with the collection of a debt.”

§1692d(5) further prohibits, “causing a telephone to ring or engaging any person in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the

called number.” Also, §1692d(6) prohibits “the placement of telephone calls without meaningful

disclosure of the caller’s identity.:

    29. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop. Defendant called Plaintiff at least 20 times after he demanded that Defendant



                                                 4
   Case 3:20-cv-01237-RJD Document 1 Filed 11/13/20 Page 5 of 7 Page ID #5




cease calling him. This repeated behavior of systematically calling Plaintiff’s phone in spite of

Plaintiff’s demands was harassing and abusive. The frequency and volume of calls shows that

Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff into

submission.

   30. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct in placing the calls was inconvenient and harassing to Plaintiff.

   31. Defendant also violated §1692d(6) when it failed to identify itself to Plaintiff in its

collection calls and collection text messages.

         b. Violations of FDCPA §1692e

   32. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   33. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   34. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that Defendant stop

contacting him, Defendant continued to ceaselessly contact Plaintiff via automated calls. Instead

of putting an end to this harassing behavior, Defendant systematically placed at least 20 phone

calls to Plaintiff’s cellular phone in a deceptive attempt to force Plaintiff to answer its calls and

ultimately make a payment. Through its conduct, Defendant misleadingly represented to Plaintiff

that it had the legal ability to contact him when it no longer had consent to do so.

         c. Violations of FDCPA §1692f



                                                  5
   Case 3:20-cv-01237-RJD Document 1 Filed 11/13/20 Page 6 of 7 Page ID #6




   35. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   36. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff over 20 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without Plaintiff’s permission is

unfair and unconscionable behavior. These means employed by Defendant only served to worry

and confuse Plaintiff.

   37. As pled in paragraphs 20 through 22, Plaintiff has been harmed and suffered damages as

a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, BRANDON A. STOUT, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: November 13, 2020

Respectfully submitted,

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103

                                                6
   Case 3:20-cv-01237-RJD Document 1 Filed 11/13/20 Page 7 of 7 Page ID #7




Counsel for Plaintiff
Admitted in the Southern District of Illinois
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com




                                                7
